EXHIBIT 10.1

 

AMENDMENT NO. 4

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 4, dated as of October 12, 2004 (this “Amendment”), by and among
JPMORGAN CHASE BANK (the “Buyer”), ABETTERWAYHOME FINANCE, LLC (“Finance”) and
HOMEBANC FUNDING CORP. (“Funding” and together with Finance, the “Seller”).

 

RECITALS

 

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of March 8, 2004, Amendment No. 1 and Joinder dated as of
June 7, 2004, Amendment No. 2, dated as of June 24, 2004 and Amendment No. 3,
dated as of July 12, 2004 (the “Existing Repurchase Agreement”; as amended by
this Amendment, the “Repurchase Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement.

 

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

SECTION 1. Temporary Amendment. For purposes of this Amendment, this Section 1
will be effective only during the period beginning on October 12, 2004 through
and including the earlier of (i) November 11, 2004 and (ii) the closing date of
HomeBanc Mortgage Trust, Series 2004-2.

 

1.1 Definitions. Section 2 of the Existing Repurchase Agreement is hereby
temporarily amended by deleting the definition of “Maximum Purchase Price” in
its entirety and replacing it with the following language, which amendment shall
be effective solely during the Increased Maximum Purchase Price Period:

 

““Maximum Purchase Price” shall mean $600,000,000.”

 

SECTION 2. Permanent Amendment; Definitions. Section 2 of the Existing
Repurchase Agreement is hereby amended by deleting subsection (j) of the
definition of “Asset Value” in its entirety and replacing it with the following
language:

 

“(j) when the Asset Value for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Asset Value for Purchased Mortgage Loans
that are 5/6 or 3/6 Adjustable Rate Mortgage Loans exceeds 50% of the Maximum
Purchase Price.”

 

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date hereof (the “Amendment Effective Date”) subject to the satisfaction of the
following conditions precedent:

 

3.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, Finance and Funding; and

 

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.



--------------------------------------------------------------------------------

3.2 Fees. On the Amendment Effective Date, the Seller shall have paid attorneys’
fees to Buyer or its counsel either by payment or by authorized debit in
connection with this Amendment in an amount equal to $1,000.

 

SECTION 4. Representations and Warranties. Finance and Funding each hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and each hereby confirms and reaffirms the representations and
warranties contained in Section 11 of the Existing Repurchase Agreement.

 

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 6. Fees. Finance and Funding agree to pay as and when billed by the
Buyer all of the reasonable fees, disbursements and expenses of counsel to the
Buyer in connection with the development, preparation and execution of, this
Amendment or any other documents prepared in connection herewith and receipt of
payment thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

 

SECTION 7. Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Sellers agree that, unless otherwise directed by a court of competent
jurisdiction, they shall limit the distribution of such documents and the
discussion of such transactions to such of its officers, employees, attorneys,
accountants and agents as is required in order to fulfill its obligations under
such documents and with respect to such transactions.

 

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 9. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 10. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

JPMORGAN CHASE BANK, as Buyer

By:

 

/s/ Jonathan P. Davis

--------------------------------------------------------------------------------

Name:

 

Jonathan P. Davis

Title:

 

Vice President

ABETTERWAYHOME FINANCE, LLC as Seller

By:

 

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:

 

James L. Krakau

Title:

 

Senior Vice President

HOMEBANC FUNDING CORP., as Seller

By:

 

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:

 

James L. Krakau

Title:

 

Senior Vice President